DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajotte (9,302,377) in view of Hsu (9,561,582) and Liao (2009/0255386).

    PNG
    media_image1.png
    438
    178
    media_image1.png
    Greyscale
Rajotte discloses all of the limitations of claim 1, i.e., a depth-controlling clutch comprising balls 17 each of which comprises an internal portion and an external portion; 5an axle 11 13 comprising 16 for receiving the balls30 comprising an internal face 33 and an annular recess 32 made in the internal face, wherein the socket is movable in the cylinder between a first position Fig. 3 and a second position Fig. 4, wherein the internal face of the 15cylinder 33 abuts the external portions of balls to insert the internal portions of the balls in the cavities and engage the internal portions of the balls with the ridges to cause the axle to rotate the socket via the balls when the socket is the first position relative to the cylinder Fig. 3, wherein the annular recess 32 receives the external portions of the balls to 20allow movement of the internal portions of balls from the cavities and disengagement of the internal portions of balls from the ridges to allow the axle to rotate relative to the socket when the socket is in the second position relative to the cylinder Fig. 4, except for the axle and the socket to be separate each defining aligned openings, apertures/cavities to receive the balls.

    PNG
    media_image2.png
    471
    281
    media_image2.png
    Greyscale
Hsu teaches a connecter to set a screwing depth, wherein an axle 6 is separate from a socket 2, the axle comprising a circular section 62 formed with  an annular groove 62; the socket comprising a circular bore 222, Fig. 4 for receiving the circular section 62 of the axle 6; wherein a sum of a thickness of 10the apertures and a thickness of the cavities is equal to or larger than a diameter of the balls Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Rajotte with the separate axle and socket coupled via balls , for ease of service and maintenance as taught by Hsu and/or as an alternative means of achieving the same results requiring routine experimentations with predictable results and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
The combination does not disclose cavities and ridges for the axle (in lieu of the annular groove), since Hsu includes non-round sections 61 to engage with correspondingly shaped internal face above 222 of the socket to non-rotatably couple the axle with the socket.

    PNG
    media_image3.png
    470
    500
    media_image3.png
    Greyscale
An alternative means of non-rotatably coupling an axle with a socket is disclosed by Liao, in which cavities 35, ridges 33 and detent 45 are utilized to non-rotatably couple parts 30 and 20 together. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the annular groove of the modified invention of Rajotte and Hsu with the cavities and ridges as taught by Liao as an alternative/simple means of operationally coupling the axle and the socket requiring routine experimentations with predictable results.
Regarding claim 2, PA (prior art, Rajotte modified by Hsu and Liao) meets the limitations, i.e., the depth-controlling clutch according to claim 1, further comprising a 25compression spring 34 Rajotte for biasing the socket toward the first position relative to the cylinder.
Regarding claim 3, PA meets the limitations, i.e., the depth-controlling clutch according to claim 2, wherein the cylinder comprises an annular flange 35 Rajotte formed on the internal face, wherein the compression spring is compressed between the annular flange and an end of the socket Figs. 3, 4 Rajotte.
Regarding claim 4, PA meets the limitations, i.e., the depth-controlling clutch according to claim 3, further comprising a clip pin 18 Rajotte engaged with the internal face of the cylinder Fig. 3 Rajotte and used for abutment against another end of the socket to keep the socket in the cylinder.
Regarding claim 5, PA meets the limitations, i.e., the depth-controlling clutch according to claim 1, wherein the socket further comprises a polygonal bore 24 Rajotte for receiving a bit.
Regarding claim 6, PA meets the limitations, i.e., the depth-controlling clutch according to claim1, further comprising a magnet 36 Rajotte connected to the cylinder.
Regarding claim 8, PA meets the limitations, i.e., the depth-controlling clutch according to claim 6, further comprising a collar defined by 33 housing the magnet, Fig. 4 Rajotte connected to the cylinder integrally formed, wherein the magnet is connected to the collar.
Regarding claim 10, PA meets the limitations, i.e., the depth-controlling clutch according to claim 1, wherein the axle 20further comprises a polygonal section 11 Rajotte extending opposite to the circular section modified Rajotte.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 6 and 8 above, and further in view of Rajotte (10,974,374).
PA (prior art, Rajotte modified by Hsu and Liao) as applied to claims 6 and 8 meets all of the limitations of claims 7 and 9, except for disclosing an anti-face skid face formed on an external face of the cylinder and on an external face of the collar integral with the cylinder.

    PNG
    media_image4.png
    307
    222
    media_image4.png
    Greyscale
Rajotte`374 teaches a depth adjustment device having ridges 38 on an external surface of a cylinder 18 for adjusting and rotating the cylinder. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the cylinder of PA with adjustment ridges as taught by Rajotte`374 for ease of manipulation. Note that providing the ridges on the entirety of the socket (including the lower portion defining the collar), for ease of production, would have been obvious to one of ordinary skill in the art, requiring routine experimentations with predictable results. 

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Chen and Kao ball and detent coupling are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 27. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
July 30, 2022							Primary Examiner, Art Unit 3723